DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 12/31/2020. Claims 1-25 have been cancelled. Claims 26-33 are new. Claims 26-33 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The wording of this claim is confusing. This claim states that the structural element of claim 1 (which is a single foldable blank) has additional partitions which are formed of an “additional blank.” It is unclear how separate blanks can be part of a single blank. Further, it is unclear what “a corresponding notch” is intended to be. If this is a reference to “the one or two notches” from earlier in the claim or a separate component. It is also unclear from the claim if 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent No. 5,662,508).
In Reference to Claims 26-30
 	Smith teaches (Claim 26) A structural element having a main body constructed of a single foldable blank (item 30, fig. 1), the blank being divided, along a first axis, at least into successive mutually foldable segments, namely four adjacent segments, designated side wall segments (items 20, 22, 24, and 26, fig. 3), and two end segments, each designated end flap (items 14/44 and 12/46, fig. 3), the main body being shaped as a rectangular cuboid (fig’s 8 and 9) and comprising: four side walls, formed from said side wall segments (items 20, 22, 24, and 26, fig’s 3 and 7-9), and a partition, formed from said two end flaps (items 14/44 and 12/46, fig’s 3 and 6-9), []; wherein said partition is disposed within said cuboid (fig’s 6-9), diagonally to said side walls and extending between mutually opposite edges of the cuboid (items 12 and 14 extend diagonally between all edges of the sidewalls, fig’s 6-9);
(Claim 27) wherein said partition is configured to secure the cuboid shape of the side walls (fig’s 6-9, items 12/14/44/46 hold the shape of the block; also note this is merely functional 
(Claim 28) wherein each end flap includes at least one notch (items 66 and 68, fig’s 3, 6, and 7) and the blank further includes at least one side flap (items 40 and 42, fig’s 3, 6, and 7), foldable so that each notch in the end flaps, forming the partition, may embrace one or two corresponding side flaps (fig’s 7 and 8);
(Claim 30) wherein said at least one side flap is a pair of side flaps, formed on one side of the blank so that when folded and embraced by a corresponding notch, a part of a first side flap in the pair may abut a part of the second side flap (items 40 and 42, shown coming together in fig. 7 and abutting in fig. 8).
(Claim 33) wherein said partition has one or two notches (items 66 and 68, fig’s 3, 6, and 7) and the structural element further comprises, respectively, one or two additional partitions, each formed of a corresponding additional blank (items 40 and 42, fig’s 3, 6, and 7), each additional partition having a notch (at edges of items 40 and 42 where they meet items 20 is a notch, fig’s 3, 6, and 7) and disposed within a corresponding notch in said partition so that the notch in the additional partition embraces said partition (fig’s 6-8).
	Smith fails to teach the feature of the end flaps abutting each other of claim 26.
However, alternate components of Smith teach (Claim 26) flaps / components abutting each other (e.g. items 36 and 24, items 42 and 40, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the flaps abut each other instead of oriented side by side merely as a matter of design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the flaps serve the same purpose of tying the parts of the device together to form a box in Smith as well as in the current application, merely claiming a particular orientation to the flaps is an obvious matter of engineering design choice, and not a patentable advance. Since the general arrangement of flaps, slots, and notches folding together to form a stable block construction exist in the prior art, and, since claiming a particular orientation to the flaps would not change the overall construction of the device or the operation of the flaps or of the device itself, this orientation is merely a matter of engineering design choice and is not a patentably distinct feature.

In Reference to Claim 29
 	Smith teaches all of claims 26 and 28 as discussed above. 
	Smith further teaches (Claim 29) wherein said side flaps, when folded, form one or two additional partitions (items 40-42 when folded and closed form an internal partition, fig’s 3 and 6-8), [].
	Smith fails to teach the side flaps being diagonally disposed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have oriented the side flaps diagonally merely as a matter of design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the flaps serve the same purpose of tying the parts of the device together to form a box in Smith as well as in the current application, merely claiming a particular orientation to the flaps is an obvious matter of engineering design choice, and not a patentable advance. Since the general arrangement of flaps, slots, and notches folding together to form a .

Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments regarding the previous rejection are moot in view of the newly filed claims. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711